Citation Nr: 0917597	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-34 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent disabling for migraine headaches.

2.  Entitlement to a compensable disability rating for a 
right index finger disability.

3.  Entitlement to a disability rating in excess of 10 
percent disabling for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, inter alia, increased his 
evaluation for his migraine headaches from noncompensable to 
10 percent disabling, continued his noncompensable rating for 
a right index finger disability, and continued his 
noncompensable rating for a right hip disability.  In a June 
2008 decision issued by the VA RO in Montgomery, Alabama, 
inter alia, increased the Veteran's evaluation for his right 
hip disability from noncompensable to 10 percent disabling.

In April 2009 letters submitted by the Veteran and his 
representative, the Veteran withdrew his appeals for his 
claim of entitlement to service connection for sleep apnea, 
his claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, and his claim to reopen 
a previously denied claim for entitlement to service 
connection for bilateral hearing loss.  Those issues are 
considered withdrawn.  38 C.F.R. § 20.204 (2008).

In October 2006, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.

The issue of entitlement to a disability rating in excess of 
10 percent disabling for migraine headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's service-connected right index finger 
disability is manifested by a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible.

2.  The Veteran's service-connected right hip disability is 
manifested by degenerative arthritis with right hip strain 
and residual pain.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for a 
service-connected right index finger disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for a service-connected right hip disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
Letters dated November 2003 and February 2008, provided to 
the Veteran before the January 2004 rating decision and the 
June 2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letters informed the Veteran of what 
evidence was needed to establish his claims, what VA would do 
and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

Here, the June 2008 VA notice letter of record is not 
compliant with the requirements of Vazquez-Flores, supra.  
Specifically, that letter provided the Veteran with the 
required notice cited  above, but did not include the 
information for rating disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 with respect to the Veteran's right 
index finger disability, or under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5255 with respect to the Veteran's 
right hip disability.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the Veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the Veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim")); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial." Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the presumption of prejudice due to the content 
errors in VA notice for the Veteran's increased rating claims 
has been rebutted, because the Veteran has actual knowledge 
of the omitted diagnostic codes.  Specifically, in his April 
2009 written brief presentation, the Veteran's representative 
specifically cited Diagnostic Codes 5010-5255 (right hip 
disability) and 5229 (right index finger disability), and 
thereby demonstrated an awareness of what was necessary to 
substantiate the Veteran's claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Moreover, the Veteran was provided 
with VA examinations in May 2008, in which VA examiners 
measured the limitations of motion of the Veteran's right 
index finger and right hip caused by his service-connected 
disabilities.  Consequently, even if the Veteran had been 
unaware of the requirements, VA nonetheless provided the 
Veteran with the diagnostic tests necessary to obtain a 
higher rating, if applicable, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5255 and 5229.  The RO also 
readjudicated the issues and provided the Veteran with 
supplemental statements of the case in June 2008 and 
September 2008.  Finally, the Veteran's representative stated 
in his April 2009 written brief presentation that, with 
respect to the Veteran's right index finger disability, "a 
10 percent rating would satisfy the Veteran."  As a 10 
percent rating for the Veteran's right index finger is being 
granted, this decision constitutes a full grant of the 
benefits sought on appeal with respect to that issue, and, 
therefore, no prejudice to the Veteran could be incurred by 
any alleged deficiencies in VA's performance of its duty to 
notify the Veteran.  In light of the foregoing, the 
presumption of prejudice has been rebutted with respect to 
both issues.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's service treatment records and VA treatment records 
have been obtained.  Additionally, the Veteran was provided 
with VA examinations for both his right index finger 
disability and his right hip disability in May 2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claims for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Right Index Finger

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5225, a 10 
percent disability rating applies where the Veteran has 
either favorable or unfavorable ankylosis of the index 
finger.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229, a 
noncompensable rating applies where there is a gap of less 
than one inch (2.5 centimeters) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible; and, where extension is 
limited by no more than 30 degrees.  A 10 percent disability 
rating applies where there is a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; where extension is limited by more than 
30 degrees.

The Veteran was initially granted service connection for a 
right index finger disability in a February 2002 rating 
decision, and assigned a noncompensable disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5225, effective 
November 17, 2001.  The Veteran filed a claim for an 
increased rating in July 2003.  In a rating decision dated 
January 2004, the RO continued the Veteran's noncompensable 
rating for his right index finger disability, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5225.  In this appeal, the 
Board will also consider all Diagnostic Codes related to the 
Veteran's right index finger disability.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).

The Veteran contends in a September 2004 statement that he 
has nonunion with loose motion to some degree with a spiral 
and oblique fracture of his right index finger.  The Veteran 
notes that his right hand is his major hand.  He further 
states that he has trouble holding on to an object for a 
short period of time, and that he has weight-bearing 
preserved on his right index finger.

In his April 2009 written brief presentation, the Veteran's 
representative notes that, in the Veteran's May 2008 VA 
examination, the examiner found a gap of more than two inches 
between the Veteran's right index finger and the proximal 
transverse crease of his right (major) hand.  As noted above, 
the Veteran's representative further stated that a 10 percent 
rating would satisfy the Veteran with regard to this issue.

In December 2003, the Veteran was provided with a VA 
examination of his right index finger.  The examiner noted 
that the Veteran had hyperextended his right index finger, 
and had residual mild deformity and some difficulty with 
grasp.  The examiner diagnosed the Veteran with a mild 
flexion deformity with hyperextension of the right second 
(index) finger with minimal loss of function.  The examiner 
did not include in his report any measurements to accompany 
his diagnosis.

In May 2008, the Veteran was provided with a second VA 
examination of his right index finger.  The examiner reviewed 
the claims file.  He noted that the Veteran reported having 
injured his right index finger while moving boxes.  The 
Veteran had a fair response to physical therapy.  The Veteran 
reported having constant moderate grinding pain in his right 
index finger, with occasional numbness.  The Veteran also 
reported having flare-ups 3 days per week, consisting of a 
jolt of pain shooting in his forearm when he overuses his 
hand; the pain lasts 1 to 2 days, and additionally limits his 
motion by 30 percent.  The Veteran denied using any assistive 
device for his right index finger.  The examiner found that 
the Veteran does not have ankylosis of his right index 
finger.  The examiner also found that the Veteran has a gap 
of more than two inches between his right index finger and 
the proximal transverse crease of his hand on maximal flexion 
of his finger.  The examiner also found that the Veteran has 
mild weakness with hand grasping.

Based on the finding by the May 2008 VA examiner that the 
Veteran has a gap of more than two inches between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, the Veteran is 
entitled to a disability rating of 10 percent for his right 
(major) index finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5229.  Pursuant to the Veteran's representative's April 2009 
written brief presentation, this rating constitutes a full 
grant of the benefit sought on appeal.  See  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

A rating under 38 C.F.R. § 4.71a, Diagnostic Code 5225 is not 
for application, because the May 2008 VA examiner found that 
the Veteran does not have ankylosis of his right index 
finger.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
right index finger disability fall within any criteria 
warranting more than a 10 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
right index finger disability might be warranted for any 
period of time during the pendency of this appeal.  However, 
there is no evidence that the Veteran's right index finger 
disability has been persistently more severe than the extent 
of disability contemplated under the assigned rating of 10 
percent at any time.

The Board has considered the issue of whether the Veteran's 
right index finger disability, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

Right Hip

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis, due to trauma, and substantiated by X-ray 
findings, is to be rated as degenerative arthritis.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a rating of 20 percent is 
applicable when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A rating of 10 
percent is applicable when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Diagnostic Code 5003, Note 1, states that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Diagnostic Code 5003, Note 2, states that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5250, a 60 
percent disability rating applies where the Veteran has 
favorable ankylosis of the hip, in flexion at an angle 
between 20° and 40°, and slight adduction or abduction.  A 70 
percent disability rating applies where the Veteran has 
intermediate ankylosis of the hip.  A 90 percent disability 
rating, as well as special monthly compensation, applies 
where the Veteran has unfavorable or extremely unfavorable 
ankylosis of the hip.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251, a 10 
percent disability rating applies where the Veteran has 
limitation of extension of the thigh to 5°.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 
percent disability rating applies where the Veteran has 
limitation of flexion of the thigh to 45°.  A 20 percent 
disability rating applies where the Veteran has limitation of 
flexion of the thigh to 30°.  A 30 percent disability rating 
applies where the Veteran has limitation of flexion of the 
thigh to 20°.  A 40 percent disability rating applies where 
the Veteran has limitation of flexion of the thigh to 10°.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5253, a 10 
percent disability rating applies where the Veteran has 
limitation of rotation of the thigh, and cannot toe-out more 
than 15° with the affected leg.  A 10 percent disability 
rating also applies where the Veteran has limitation of 
adduction of his thigh such that he cannot cross his legs.  A 
20 percent disability rating applies where the Veteran has 
limitation of abduction of his thigh, and motion is lost 
beyond 10°.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5254, an 80 
percent disability rating applies where the Veteran has a 
flail joint of the hip.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 
percent disability rating applies where the Veteran has 
malunion of the femur with a slight knee or hip disability.  
A 20 percent disability rating applies where the Veteran has 
malunion of the femur with a moderate knee or hip disability.  
A 30 percent disability rating applies where the Veteran has 
malunion of the femur with a marked knee or hip disability.  
A 60 percent disability rating applies where the Veteran has 
a fracture of the surgical neck of the femur, with a false 
joint.  A 60 percent disability rating also applies where the 
Veteran has a fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, and where 
weightbearing is preserved with the aid of a brace.  An 80 
percent disability rating applies where the Veteran has a 
fracture of the shaft or anatomical neck of the femur with 
nonunion, and with loose motion (spiral or oblique fracture).

The Veteran was initially granted service connection for a 
right hip disability in a February 2002 rating decision, and 
assigned a noncompensable disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255, effective November 17, 2001.  
The Veteran filed a claim for an increased rating in July 
2003.  In a rating decision dated January 2004,  the RO 
continued the Veteran's noncompensable rating for his right 
hip disability, under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5255.  In a rating decision dated June 2008, the RO 
increased the Veteran's rating for his right hip disability 
to 10 percent, under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5255.  In this appeal, the Board will also consider all 
Diagnostic Codes related to the Veteran's right hip 
disability.  See Butts, supra.

The Veteran contends in a September 2004 statement that he 
has malunion from the right knee to the right hip, and to his 
lower back.  He further states that he has loose motion to 
some degree, motion and muscle pain, and muscle spasms 4 to 5 
times a month, which are painful to a level of 7 or 8 
(presumably out of 10).  The Veteran asserts that he has 
weight-bearing preserved with the aid of a knee brace.  He 
states that his right hip, right knee and lower back swell 
really badly on a daily basis.  He states that he cannot 
support his body weight when sitting, and needs help from his 
arms when walking up and down stairs.  He further states that 
his right hip hurts really badly and gives way when he walks 
up and down stairs.  The Veteran also notes that he takes 
medication for his right hip disability.

In his April 2009 written brief presentation, the Veteran's 
representative asserts that the Veteran requests a 20 percent 
disability rating, because his hip disability is better 
described as moderate, especially in light of DeLuca, supra.

In December 2003, the Veteran was provided with a VA 
examination of his right hip.  The Veteran stated that he had 
bruised his right hip when he had fallen off of an aircraft 
during service.  On examination, the Veteran could do a 
straight leg raise to 90 degrees, a posterior extension to 30 
degrees, external abduction to 45 degrees, and internal 
adduction to 20 degrees.  The Veteran could cross his right 
leg over his left leg without any problem.  The VA examiner 
diagnosed the Veteran with arthralgia of the right hip with 
minimal loss of function.

In May 2008, the Veteran was provided with a second VA 
examination of his right hip.  The examiner reviewed the 
claims file.  The Veteran reported having injured his right 
hip in service in 1999, when he fell 10 feet off of a 
helicopter, onto the deck of a ship.  The Veteran reported 
having intermittent severe throbbing right hip pain, 
aggravated by cold weather, prolonged sitting or standing, 
and awkward movements.  The Veteran stated that he has severe 
flare-ups when he accidentally pops the joint, which happen 
twice a month, or every 2 to 3 weeks; last for 3 to 7 days, 
and additionally limits his motion by 60 percent.  The 
Veteran noted that he can stand for 30 to 45 minutes, and 
walk for 200 yards.  He denied using any assistive device.  
He stated that his right hip has gotten progressively worse 
since the onset of the disability.  The Veteran reported 
taking medication for his right hip pain.  On examination, 
the Veteran had no constitutional symptoms of arthritis, no 
incapacitating episodes of arthritis, and no inflammatory 
arthritis.  The Veteran had instability, pain, stiffness, and 
weakness of his right hip.  He had no deformity, giving way, 
or episodes of dislocation, subluxation, locking, or effusion 
of his right hip.  There was no joint ankylosis.  On active 
range of motion testing of his right hip, the Veteran had 
extension to 30 degrees, flexion to 90 degrees, adduction to 
15 degrees, abduction to 40 degrees, internal rotation to 30 
degrees, and external rotation to 30 degrees.  The Veteran 
had pain on all motions, but no limitation of motion (LOM) on 
repetitive use.  An x-ray of the Veteran's hip showed no body 
abnormality.  The VA examiner diagnosed the Veteran with 
degenerative joint disease (DJD) of the right hip, and with a 
right hip strain with residual pain.  The examiner found that 
the Veteran's right hip condition has no significant effects 
on his occupational activities, and a mild effect on his 
daily exercise and participation in sports.

Pursuant to 38 C.F.R. § 4.71, Plate II, normal hip flexion is 
to 125 degrees, and normal hip abduction is to 45 degrees.

Based on the available medical evidence, the Veteran does not 
meet the criteria for a rating in excess of 10 percent.  
Ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 
are not for application, because the findings and 
measurements of the December 2003 and May 2008 VA examiners 
show that the Veteran does not have ankylosis, qualifying 
limitation of motion, a flail joint of the hip, or a fracture 
or malunion of the femur.  The Veteran's representative's 
April 2009 argument that the Veteran is entitled to a rating 
of 20 percent disabling because he has a moderate disability 
is inapplicable, because x-rays of the Veteran's right hip in 
May 2008 did not show malunion of his femur.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.

The Veteran does not meet the criteria for a rating in excess 
of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
because there is no evidence showing that he has x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, for which the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
right hip disability fall within any criteria warranting more 
than a 10 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
right hip disability might be warranted for any period of 
time during the pendency of this appeal.  However, there is 
no evidence that the Veteran's right hip disability has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating of 10 percent at any 
time.

The Board has considered the issue of whether the Veteran's 
right hip disability, standing alone, presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A disability rating of 10 percent, but no more, for service-
connected right index finger disability is granted for the 
entire appellate period, subject to the laws and regulations 
governing the payment of monetary benefits.

A disability rating in excess of 10 percent for service-
connected right hip disability is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for a disability rating 
in excess of 10 percent for service-connected migraine 
headaches.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In October 2006, the Board remanded this case for additional 
development.  Part eight of that remand directs that the 
Veteran should be scheduled for a neurological examination to 
determine the nature and severity of his headache disability.  
As the Veteran's representative states in his April 2009 
written brief presentation, there is no record that the 
Veteran was scheduled for a VA neurological examination 
following the October 2006 remand.  Indeed, an April 2008 
list of the Veteran's scheduled Compensation and Pension 
(C&P) examinations shows that no neurological examination was 
scheduled for the Veteran after the October 2006 remand.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In this case, the Veteran has 
the right to a VA neurological examination to determine the 
nature and severity of his headache disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA neurological examination to 
determine the nature and severity of his 
service-connected migraine headaches.  The 
claims folder must be made available to 
the examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated studies 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should comment as to whether the 
Veteran's symptoms result in prostrating 
and prolonged attacks averaging once a 
month over the last several months or if 
such attacks are very frequent.  
Additionally, the examiner should also 
review pertinent aspects of the Veteran's 
medical and employment history, and 
comment on the effects of the `
service-connected migraine disability upon 
the Veteran's ordinary activity and on how 
it impairs him functionally, particularly 
with respect to employment.

2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to a rating in excess of 
10 percent disabling for migraine 
headaches.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examinations without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


